Citation Nr: 0829862	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-00 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 until 
April 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Pittsburgh, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's tinnitus service connection claim.

In August 2007, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a March 
2008 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  A tinnitus disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
tinnitus has not been met.  38 U.S.C.A. §§ 101(24), 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The veteran was provided with a June 2004 letter in which the 
RO notified him of what evidence was required to substantiate 
his tinnitus claim.  The letter told him of what evidence VA 
would obtain, what evidence he was expected to provide, and 
of what assistance the VA could provide the veteran in 
obtaining this evidence.  Finally, the letter notified the 
veteran that he should submit any relevant evidence in his 
possession.  This letter met the duty to notify the veteran 
in accordance with Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the June 2004 letter.  The veteran, however, did not receive 
notice about what evidence was needed to establish a rating 
or notice regarding an effective date until March 2006.  The 
Court has held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This timing deficiency was cured by 
readjudication of the claim after the notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, 
service personnel records, VA treatment records and private 
audiology records have been obtained.  The veteran has been 
afforded a VA examination and a relevant medical opinion has 
been obtained.

As there is no indication from either the veteran or his 
representative that there is any outstanding pertinent 
evidence, the Board may proceed with consideration of the 
veteran's claim.  

Service Connection

The veteran contends that he has developed tinnitus as a 
result of acoustic trauma he sustained during active duty.  
He described being exposed to acoustic trauma while manning a 
5" gun, an air-powered paint chipper, and other machinery 
without proper ear and noise protection.  He further states 
that he worked in an office environment after service and was 
not exposed to any recreational noise.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If other organic diseases of the nervous system become 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of hearing loss during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Tinnitus

The veteran's February 1958 entrance examination and April 
1960 discharge examination were negative for tinnitus or any 
other relevant abnormalities.  His service treatment records 
were likewise negative for any complaints, symptoms or 
treatments relating to his current tinnitus claim.

A private treatment record from May 1993 revealed that the 
veteran underwent an audiological examination.

The veteran first reported tinnitus in a January 2002 Ear, 
Nose and Throat (ENT) examination.  The examiner noted the 
veteran's bilateral tinnitus complaints were partially 
alleviated by hearing aid use.  No opinion as to the etiology 
or an on-set for the veteran's tinnitus were offered.

An April 2003 audiology examination revealed the veteran's 
continued tinnitus complaints.  He described the tinnitus as 
sounding like "birds chirping all the time".  

The veteran reported tinnitus symptoms at his July 2005 
audiological examination.

At the August 2006 hearing, the veteran testified as to his 
in-service noise exposure and the negative impact his hearing 
disabilities have had on his daily activities.  The veteran's 
wife also testified as to the negative impact his hearing 
disabilities had on his daily activities, and that the 
veteran had been complaining of "noises in his head . . . 
like a chirping or bells" since the time their second 
daughter was born.

A February 2008 VA audiology examination revealed the 
veteran's bilateral tinnitus complaints, which the veteran 
described as sounding like "a ventilator fan running".  He 
rated the variable loudness of this tinnitus as a 5 or 6 on a 
10 point scale.  He indicated that the tinnitus does not 
disturb his sleep and does not interfere with his daily 
activities.  It bears emphasis that the examiner found that 
it was not at least as likely as not that this tinnitus was 
the result of in-service noise exposure because there was no 
record of complaints or treatments for tinnitus while in-
service or in the private treatment records.  Further, the 
examiner opined that if the veteran's tinnitus claims had a 
significant impact on his life he would not have waited over 
30 years to seek advice and treatment for that condition.

The veteran has also submitted various articles which 
generally described a relationship between noise exposure and 
tinnitus.

The veteran's discharge examination revealed no relevant 
abnormalities and no symptoms, complaints or treatments for 
tinnitus were noted in the service treatment records.  The VA 
and private treatment records do not reveal any tinnitus 
complaints until January 2002, some forty years after the 
veteran was discharged from service.  The February 2008 VA 
examiner determined that the veteran's tinnitus was unrelated 
to his military service.  No competent medical evidence has 
been presented suggesting an association between the 
veteran's claimed disorder and military service.  

The veteran's representative has argued that because the 
veteran has been service-connected for bilateral hearing loss 
based upon in-service noise exposure, that same in-service 
noise exposure would also likely be responsible for the 
veteran's tinnitus.  His representative further argues that 
tinnitus is subjective and even greater reliance must 
therefore be placed on the reported symptoms.  However, the 
VA audiologist has already considered the veteran's claims 
and declined to find such a nexus.  No continuity of 
symptomology has been demonstrated by the veteran.  As 
neither the veteran nor his representative are medical 
professionals, they are not qualified to express a competent 
medical opinion as to the relationship between tinnitus and 
the veteran's service noise exposure.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

Because of the lack of any competent evidence establishing a 
nexus between the veteran's tinnitus and active service, 
reasonable doubt does not arise and the claim must be denied.  
38 U.S.C.A. §5107(b)(West 2002).




ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


